Mr. Justice Dunn delivered the opinion of the court: This is an appeal by the board of education of the St. Joseph Community High School District in Champaign county from an order of the circuit court detaching twenty-six sections of land from the district, which originally consisted of fifty-six sections. The petition was filed by legal voters residing in the detached territory in accordance with section 89*7 of an act entitled “An act to amend sections 89a and 92 of ‘An act to establish and maintain a system of free schools,’ approved June 12, 1909, as amended, and to add thereto sections 89b, 89c, 89d, 8ge, 89/, 89g and 8gh.” (Laws of 1923, p. 592.) The board of education filed an answer, and after a hearing by the court an order was entered detaching the territory described in the petition and adding it to the non-high-school territory of Champaign county, from which the board of education appealed. In the case of North v. Board of Education, 313 Ill. 422, it was held that section 2>gg is unconstitutional, and the order entered in that case detaching territory, which was of the same character as that involved here, was reversed. The same judgment must result in this case, and the order of the circuit court of Champaign county is reversed. Order reversed.